Citation Nr: 0321789	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  97-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as a result of mustard gas exposure.

2.  Entitlement to service connection for laryngitis, to 
include as a result of mustard gas exposure.

3.  Entitlement to service connection for basil cell 
carcinoma, to include as a result of mustard gas exposure.

4.  Entitlement to service connection for bronchitis, to 
include as a result of mustard gas exposure.

5.  Entitlement to service connection for keratitis, to 
include as a result of mustard gas exposure.

6.  Entitlement to service connection for sinusitis, to 
include as a result of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. C. R.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.

This matter arises from a January 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Of note is that the Board previously denied the veteran 
service connection for sinusitis.  However, the RO has not 
indicated whether the veteran has submitted new and material 
evidence regarding his current claim of entitlement to 
service 


connection for this disability; nor has the RO indicated 
whether that claim has effectively been reopened.  See 
38 C.F.R. § 3.156 (2002).  Accordingly, that matter will be 
addressed in greater detail in the remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran did not have full-body exposure to a mustard 
chemical agent in service.

3.  Asthma, laryngitis, basil cell carcinoma, bronchitis, and 
keratitis are not due to mustard gas exposure in service or 
any other incident of service.


CONCLUSION OF LAW

Asthma, laryngitis, basil cell carcinoma, bronchitis, and 
keratitis, claimed as the result of exposure to mustard gas, 
were not incurred in, or aggravated by, the veteran's active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing that evidence 
or information, and inform him of his appellate rights.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b) (2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  By RO letter dated 
July 3, 2002, the veteran was informed of VA's duty to notify 
him of the evidence needed to substantiate his claims, and 
was notified of VA's duty to assist him in obtaining evidence 
necessary to substantiate his claims.  He was given specific 
information regarding the division of responsibilities 
between VA and the claimant in obtaining evidence in support 
of his claims.  He also was given an opportunity to respond.  
In addition, he was given an opportunity to testify before RO 
personnel at a personal hearing in August 1997.  Thus, he was 
provided adequate notice as to the evidence needed to 
substantiate his 


claims, as well an opportunity to submit such evidence, while 
also being informed of VA's duty to assist him in obtaining 
such evidence.  The record indicates that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable disposition of the issues that are the 
subject of this decision has been obtained.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this matter turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.

II.  Service Connection for Asthma, Laryngitis, Basil Cell 
Carcinoma, Bronchitis, and Keratitis

The veteran contends that he developed asthma, laryngitis, 
basil cell carcinoma, bronchitis, and keratitis as a result 
of his military service, to include as a consequence of his 
exposure to mustard gas.  In this regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated by, active military 
service.  See 38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for basil cell carcinoma if it 
becomes manifest to a compensable degree within 1 year 
following the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112.  Also, service connection 
may be granted for chronic forms of laryngitis, bronchitis, 
asthma or keratitis if any of these disorders are manifested 
after military service and the record demonstrates that the 
veteran had full-body exposure to nitrogen or sulfur mustard 
during active military service.  See 38 C.F.R. § 3.316.  It 
is within this context that the facts in this case must be 
examined.

The facts are as follows.  The veteran's available service 
medical records are negative for exposure to mustard gas 
during military service.  However, a copy of special orders 
dated March 28, 1945 indicates that the veteran's comrade in 
arms, J.C.R. was with the 296th Infantry.  At the personal 
hearing held before a hearing 


officer in August 1997, the veteran and his comrade in arms 
testified that they were exposed to mustard gas while 
stationed with F Company of the 296th Infantry at San Jose 
Island in Panama.  They indicated that they were given 
uniforms, gas masks, and other special clothing that did not 
necessarily completely cover their entire bodies.  They also 
testified that they did not know at that time that they were 
being exposed to mustard gas.  They also indicated that they 
never were told definitively that they had been exposed to 
mustard gas, but that this was something that they later came 
to assume.

The remainder of the record is replete with records of the 
veteran's post service private and VA medical treatment. 
These records reflect treatment for the various disabilities 
claimed, but do not clinically associate these disabilities 
with either the veteran's military service or exposure to 
mustard gas.

The available service medical records are negative for 
diagnosis or treatment for any of the disabilities that are 
the subject of this decision while the veteran was on active 
duty.  In addition, basil cell carcinoma first appeared many 
years following the veteran's discharge therefrom.  Finally, 
there is no indication that the veteran experienced full-body 
exposure to nitrogen or sulfur mustard during active military 
service.  Given this, there is no reasonable basis upon which 
to predicate a grant of any of the benefits that are the 
subject of this decision.  See 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316.  Although the 
veteran has indicated that he believes that the disorders 
claimed are related to his exposure to a chemical agent 
during military service, it must be remembered that the 
veteran is a layman, and does not possess the medical 
expertise or training to render a competent medical opinion 
in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  


See Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record.  The 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

Service connection for asthma is denied.

Service connection for laryngitis is denied.

Service connection for basil cell carcinoma is denied.

Service connection for bronchitis is denied.

Service connection for keratitis is denied.


REMAND

As previously indicated, the Board denied the veteran service 
connection for sinusitis by decision dated in May 1978.  That 
decision was final.  In order to reopen his claim, the 
veteran must submit new and material evidence.  See 38 C.F.R. 
§ 3.156.  The RO must determine whether the evidence 
submitted since the Board's May 1978 denial is new and 
material, and, if so, decide the issue of the veteran's 
entitlement to service connection for sinusitis on a de novo 
basis.  This must be accomplished prior to further appellate 
consideration to ensure that the veteran has been accorded 
due process of law.



In view of the foregoing, the issue of the veteran's 
entitlement to service connection for sinusitis is REMANDED 
to the RO for action as follows:

1.  The RO should review the record and 
determine whether the veteran has 
submitted new and material evidence 
regarding the issue of his entitlement to 
service connection for sinusitis.

2.  If it is determined that the veteran 
submitted new and material evidence 
regarding his entitlement to service 
connection for sinusitis, then that 
matter should be reviewed on a de novo 
basis.  Conversely, if it is determined 
that the veteran has not submitted new 
and material evidence, a determination to 
that effect should be made a permanent 
part of the appellate record.

3.  If service connection for sinusitis 
is not granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
should reflect the laws and regulations 
regarding the reopening of a previously 
denied claim if the RO determines that 
the veteran has not submitted new and 
material evidence as defined by 38 C.F.R. 
§ 3.156.  The veteran and his 
representative should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  As previously indicated, the purpose of this 
REMAND is to accord the appellant due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim.  The veteran is free to submit additional evidence 


and information regarding any matters that the Board has 
REMANDED to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

